 



Exhibit 10.2



Management
Incentive
Plan
PLAN DOCUMENT
(GRAPHIC PACKAGING LOGO) [g07042g0704200.gif]

 



--------------------------------------------------------------------------------



 



GRAPHIC PACKAGING INTERNATIONAL, INC.
MANAGEMENT INCENTIVE PLAN
Table of Contents

              Section #   Subject   Page #  
I
  Plan Purpose     3  
 
           
II
  Financial Performance     3-4  
 
           
III
  Award Determination and Approval     4  
 
           
IV
  Individual Performance Factors     4-5  
 
           
V
  Currency     5  
 
           
VI
  Participation Level and New Participants     5  
 
           
VII
  Revisions to Plan     5-6  
 
           
VIII
  Form and Timing of Awards     6  
 
           
IX
  Employees on Leave     6  
 
           
X
  Termination, Death or Disability     6-7  
 
           
XI
  Other Plan Design Considerations     7-8  

 



--------------------------------------------------------------------------------



 



I.   PLAN PURPOSE:       The purpose of the Management Incentive Plan (the
“Plan”) is to offer a meaningful short-term incentive award opportunity for key
managers (“Participants”) who can make significant contributions to the growth
and profitability of Graphic Packaging International, Inc. (the “Company”). The
Plan is designed to emphasize management’s commitment to financial success and
to the Company’s ultimate purpose of delivering a superior return on the
investment of its shareholders. Each “Plan Year” for the Plan is January 1st to
December 31st.   II.   FINANCIAL PERFORMANCE:       Awards under the Plan are
financially-driven and will be based on the results of the Company as a whole
and/or any subsidiary, affiliate or business unit of the Company, or a
combination of these results. One or a combination of the following performance
measures will be used to measure such results:

  •   Net earnings or net income (before or after taxes)     •   Earnings per
share     •   Net sales growth     •   Net operating profit     •   Return
measures (including, but not limited to, return on assets, capital, equity or
sales)     •   Cash flow (including, but not limited to, operating cash flow,
free cash flow, and cash flow return on capital)     •   Earnings before or
after taxes, interest, depreciation and/or amortization     •   Gross or
operating margins     •   Productivity ratios     •   Share price (including,
but not limited to, growth measures and total shareholder return)     •  
Expense targets     •   Margins     •   Operating efficiency     •   Customer
satisfaction     •   Working capital targets     •   EVA® (Economic Value
Added).

3



--------------------------------------------------------------------------------



 



    Focusing on these financial results reinforces management’s essential
obligation to the shareholders to do everything possible to achieve the best
result in Company performance. It also promotes cooperation and teamwork across
Graphic Packaging’s global business operations and support functions.       Each
Participant’s incentive award opportunity for any given Plan Year is based on
the specific corporate performance measures established during the annual
operating plan approval process, and approved by the Company’s Compensation and
Benefits Committee and the Board of Directors, for that Plan Year.   III.  
AWARD DETERMINATION AND APPROVAL:       The Plan is specifically designed to
create substantial incentive opportunity for the achievement of Graphic
Packaging’s most important financial goals. After the conclusion of a Plan Year,
the President and CEO will make a recommendation to the Company’s Compensation
and Benefits Committee and Board of Directors regarding the payout under the
Plan. This recommendation will be based upon the President and CEO’s assessment
of the degree to which the Company achieved the performance measures applicable
to that Plan Year and the degree to which each Participant contributed to that
achievement. The Company’s Compensation and Benefits Committee and full Board of
Directors must approve any such payments under the Plan.   IV.   INDIVIDUAL
PERFORMANCE FACTORS:       Award opportunities (before individual performance
factors) range from 0% to 200% of an individual’s target award. The individual
performance factors can adjust a Participant’s target award by up to 25%, either
up or down. Individual performance factors may include actual contributions to
the corporate EBITDA goal. All adjustments to calculated awards based on
individual performance factors are determined by the President and CEO.      
All awards are calculated by corporate human resources and ultimately approved
by the President and CEO of the Company. Awards must also be approved by the

4



--------------------------------------------------------------------------------



 



    Compensation and Benefits Committee of the Board of Directors and by the
full Board of Directors.   V.   CURRENCY:       All financial results will be
stated on a U.S. dollar reporting basis for purposes of determining actual
performance against the applicable performance measures for any given Plan Year.
  VI.   PARTICIPATION LEVEL AND NEW PARTICIPANTS:       Participation level is
defined as the “target” incentive award opportunity provided to Participants
under the Plan. Each Participant’s approved participation level is determined
and communicated annually. The target incentive award opportunity is expressed
as a percentage of a Participant’s base salary actually earned during any given
Plan Year.       For Participants whose participation level changes during the
1st quarter of a Plan Year, the change will become effective retroactive to the
first day of that Plan Year. If the change occurs in the 4th quarter of a Plan
Year, it will take effect on January 1st of the following Plan Year. Changes
occurring in the 2nd or 3rd quarters of a Plan Year will result in any awards
earned calculated on a strictly prorated basis for the number of days assigned
to each participation level during that Plan Year.       New Participants shall
have any awards earned strictly prorated by the number of days of participation
in their first Plan Year, except if hired during the 4th Quarter. In this event,
their participation will become effective the following Plan Year.   VII.  
REVISIONS TO PLAN:       Revisions to applicable performance goals and results
for any given Plan Year may be considered to recognize circumstances beyond the
control of Participants. Such revisions will be rare in practice and only
respond to extraordinary and unforeseeable events. It is understood that
revisions may adjust for positive windfalls as well as negative shortfalls.
Revisions must be approved by the President and CEO of the Company, the
Compensation and Benefits Committee of the Board of Directors and

5



--------------------------------------------------------------------------------



 



    the full Board of Directors.   VIII.   FORM AND TIMING OF AWARDS:       All
awards under the Plan will be paid in cash and in local currency. Awards will be
subject to all applicable social insurance, income tax and other withholding
requirements effective at the time of payment.       Awards paid to Participants
in hyper-inflationary countries may be monetarily corrected to adjust for
currency devaluation between the close of the plan year and the award payment
date.       All earned awards will be paid during the 1st quarter of the
calendar year following the close of each Plan Year.   IX.   EMPLOYEES ON LEAVE:
      Awards for employees on approved leave will be prorated to exclude the
time away from work. Approved leaves include: sick, personal, family medical,
and military leaves of absence.   X.   TERMINATION, DEATH, OR DISABILITY:      
Awards for a given Plan Year will be paid to Participants who are actually
employed and on the payroll on the last day of that Plan Year. A Participant
whose employment terminates prior to the last day of a Plan Year shall forfeit
any and all rights to an award from the Plan for that Plan Year, except for
Participants (1) who terminate employment due to death or disability, or
retirement; or (2) who are eligible for benefits under the Graphic Packaging
International, Inc. Severance Pay Plan, and who sign and return (and do not
revoke) a Release under that Plan (“Special Circumstance Participants”). Under
this provision, Special Circumstance Participants may be paid a pro rata portion
of any award earned based on their date of termination, and all such prorated
payments, if any, will be made at the time and in the form received by all other
Participants. Any executive who is entitled to a payment in lieu of incentive
compensation upon termination of employment under an employment agreement shall

6



--------------------------------------------------------------------------------



 



    not also be entitled to an award under the Plan for the year in which
termination takes place.   XI.   OTHER PLAN DESIGN CONSIDERATIONS:       The
Plan will be managed by each business unit executive and administered by
corporate compensation. All reported financial results will be confirmed by the
Company’s Chief Financial Officer upon completion of the annual report of
independent accountants. Communication of all awards will be provided by the
business unit’s senior management only upon written confirmation of all required
approvals.       No Participant shall have the right to anticipate, alienate,
sell, transfer, assign, pledge, or encumber his or her right to receive any
award payable under the Plan.       No Participant shall have any lien on any
assets of the Company by reason of any award payable under the Plan.       The
Company specifically reserves the right to amend, modify, or terminate the Plan
at any time for any reason. Neither the Plan nor any award under the Plan shall
create any employment contract or imply any relationship between the Company and
any Participant, other than employment terminable by either party at will.      
No one may participate in the Plan, or have any components of it changed after
initial notification of participation, without the expressed written notice of
approval by the Plan Administrators. Every Plan position and proposed additional
positions are reviewed for eligibility on an annual basis.       Participants
must maintain at least a “successful” performance rating throughout a Plan Year
to be eligible for payment of an award regardless of corporate performance.
Sustained performance problems may result in permanent disqualification of
participation in the Plan.

7



--------------------------------------------------------------------------------



 



    The terms of the Plan are governed by the laws of the State of Georgia
without regard to conflict of laws principles.       The Plan design is dynamic
and is reviewed annually by executive management and the Company’s Compensation
and Benefits Committee to insure that performance measures, their relative
weighting and award parameters address Graphic Packaging’s business strategy and
its annual financial objectives.       Notwithstanding any language to the
contrary elsewhere in this plan document, the President and Chief Executive
Officer reserves the right to increase, decrease, or eliminate any and all Plan
awards, including but not limited to any individual award, if, in the exercise
of his business judgment, such modifications would be in the best interest of
the Company.

*   *   *   *

8